UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

OCALA DIVISION
UNITED STATES OF AMERICA

VS. | CASE NO, 5:21-cr-1-JA-PRL
DUSTIN SHANE SANDIFORD

 

ORDER

This case is before the Court on the Motion to Suppress (Doc. 37) and
Amended Motion to Suppress (Doc. 40) filed by Defendant Dustin Shane
Sandiford. The assigned United States Magistrate issued a Report (Doc. 46)
recommending that the motions be denied. Defendant has filed Objections
(Doc. 51) to the Report, to which the Government has filed a Response in
Opposition (Doc. 68).

The Court has reviewed the record and has considered de novo those
portions of the Report to which Defendant has objected. See 28 U.S.C.
§ 636(b)(1) (“A judge of the court shall make a de novo determination of those
portions of the report or specified proposed findings or recommendations to

which objection is made.”); Fed. R. Crim. P. 59(b)(3) (“The district judge must
consider de novo any objection to the magistrate judge’s recommendation.”).
Defendant’s Objections are overruled.

The magistrate judge correctly concluded that the search warrant
allowed for seizure and search of the particular cell phone that was searched
and seized—“a cellular telephone assigned the unique call number of (352) 364-
1308, in the possession of Dustin Sandiford.” (Doc. 39-1 at 28). He also |
correctly rejected Defendant’s unsupported contention that a separate warrant
was needed to search Defendant’s Mega account, which was accessed through
the phone. Defendant’s objections regarding a “pat down search” are without
merit both because the magistrate judge credited the agents’ version of
events—under which no pat down search occurred—and because the warrant
allowed for seizure of the cell phone in any event. Defendant’s objections
regarding the uniqueness of a cell phone’s number and the particularity and
sufficiency of the warrant also fall short. The warrant adequately described
the cell phone and allowed for search of the Mega account.

Accordingly, it is ORDERED as follows:

1. The Report and Recommendation of the United States Magistrate
Judge (Doc. 46) is ACCEPTED, AFFIRMED, ADOPTED, and made a part
of this Order.

2. Defendant’s Motion to Suppress (Doc. 37) and Amended Motion to
Suppress (Doc. 40) are DENIED.

DONE and ORDERED in Orlando, Florida, on Junei J, 2021.

{
NN. A (
JOHN ANTOON II
UNITED STATES DISTRICT JUDGE

Copies to:

U.S. Magistrate Judge
United States Attorney
Counsel for Defendant
Dustin Shane Sandiford
